Citation Nr: 0414979	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  99-06 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a dental disability 
for treatment purposes only.

2.  Entitlement to service connection for bladder cancer with 
a left urethral filling defect.

3.  Entitlement to service connection for residuals of a 
right eye hemorrhage.

4.  Entitlement to an initial rating higher than 30 percent 
for 
post-traumatic stress disorder (PTSD). 

5.  Entitlement to an initial rating higher than 20 percent 
for a rotator cuff tear of the right shoulder with arthritis 
and impingement syndrome.

6.  Entitlement to an initial rating higher than 20 percent 
for a rotator cuff tear of the  left shoulder with arthritis 
and impingement syndrome.

7.  Entitlement to an initial rating higher than 10 percent 
for retropatellar pain syndrome of the left knee.

8.  Entitlement to an initial compensable rating for 
mechanical low back pain.

9.  Entitlement to an initial compensable rating for 
tendonitis of the right ankle.

10.  Entitlement to an initial compensable rating for 
entrapment of the ulnar nerve of the right elbow.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from May 1975 to May 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 1997 and subsequent rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO).

The veteran was scheduled for a hearing in February 2004 
before a Veterans Law Judge (VLJ) of the Board, but he 
cancelled his hearing.



Since the veteran is requesting a higher initial rating for 
the seven conditions at issue that are service connected, the 
Board has recharacterized these issues as involving the 
propriety of the initial ratings in light of the important 
distinction noted in Fenderson v. West, 12 Vet. App. 119 
(1999).

Unfortunately, however, for the reasons explained below, none 
of the claims can be decided until further development is 
completed.  So the case is being REANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes the enactment of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as a duty to notify the 
claimant of what evidence will be obtained by whom-him or 
VA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, the VCAA and implementing regulations define the 
obligation of VA with respect to its duty to assist a veteran 
in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

In this case, except for the dental disability claim, the 
record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the other issues currently on 
appeal, to particularly include the duty imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) requiring the 
Department to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  This must be done 
before deciding this appeal.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  And after providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA 
prior to further adjudicating the claims on appeal. 

Also note that, in January 2004, the veteran submitted a 
document indicating that he was granted Social Security 
Administration (SSA) disability insurance benefits effective 
June 2003.  Once the VA is put on notice that a veteran is 
receiving such benefits, the VA has a duty to obtain these 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  In addition, 
the veteran also submitted a document showing that he was 
medically retired from the U.S. Postal Service (USPS).  The 
VA also has a duty to obtain these records as they, too, 
might be relevant to his current appeal.

Service Connection for Bladder Cancer with a Left Urethral 
Filling Defect

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
The veteran submitted a letter dated in May 2000 alleging 
that his bladder cancer could be related to his anemia of 
unknown origin in service.  Therefore, an examination is 
required to resolve the issue of the etiology of his bladder 
cancer.



Entitlement to Higher Initial Ratings for Disabilities of the 
Shoulders, 
Low Back, Left Knee and Right Ankle

Adequate findings with which to evaluate the veteran's pain 
and functional loss, including objective signs of pain, 
premature/excess fatigability, incoordination, weakness, and 
the like, are not contained in the examinations of record and 
are therefore needed before these claims can be resolved.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Entitlement to a Higher Initial Rating for Entrapment of the 
Ulnar Nerve of the 
Right (Major) Elbow and PTSD 

Again, the examinations of record are inadequate to evaluate 
the severity of these disabilities.  Therefore, additional 
examinations are needed.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).

Accordingly, this case is hereby REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for the conditions at 
issue since service, the records of which 
are not already on file.  With his 
authorization, obtain records from each 
health care provider he identifies.

2.  Request all documents and other 
records pertaining to an award of 
benefits from the SSA, and specifically 
request copies of the medical records 
upon which the SSA based its decision and 
a copy of the decision, itself.  In 
addition, request all medical records 
pertinent to the veteran's disability 
retirement from the USPS.



3.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied.

4.  Upon completion of the above 
development, schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion indicating if it is at 
least as likely as not his bladder cancer 
with left urethral filling defect is 
related to his service in the military 
or, instead, due to something else.  All 
diagnostic studies and testing needed to 
make this determination should be 
undertaken.  The claims folder should be 
made available to the examiner prior to 
the examination to review the veteran's 
pertinent medical history.  Discuss the 
rationale for the opinion.

5.  Also schedule the veteran for an 
examination of his shoulders, low back, 
left knee and right ankle.  And give the 
examiner access to the claims files for a 
review of the veteran's pertinent medical 
history.  If the examiner is unable to 
render any finding or opinion requested, 
it should be so indicated on the record 
and the reasons therefor should be noted.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.  The examiner should provide 
detailed findings as to the following:

(a) Conduct range of motion studies of 
the shoulders, low back, left knee and 
right ankle.

(b) Ascertain whether the shoulders, low 
back, left knee and right ankle exhibit 
weakened movement, premature/excess 
fatigability or incoordination 
attributable to the service-connected 
disability and, if feasible, any 
determination should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any pain, 
weakened movement, premature/excess 
fatigability or incoordination.

(c) Indicate whether there are objective 
signs of pain in the shoulders, low back, 
left knee and right ankle, and whether 
such pain, if any, could significantly 
limit functional ability during flare-ups 
or when the affected part is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

6.  As well, schedule the veteran for an 
examination of his right ulnar nerve 
disability.  His claims folder, including 
a copy of this remand, is to be furnished 
to the examiner prior to the evaluation 
for a review of the veteran's pertinent 
medical history.  If the examiner is 
unable to render any finding or opinion 
requested, it should be so indicated on 
the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  The examiner 
should provide detailed findings as to 
whether the right ulnar nerve disability 
more closely approximates mild, moderate 
or severe incomplete paralysis.

7.  Schedule the veteran for a 
psychiatric examination, too, to assess 
the severity of his PTSD.  It is 
imperative that the entire claims file, 
including a copy of this remand, be 
provided to, and reviewed by, the VA 
psychiatrist who is designated to examine 
the veteran.  All appropriate tests and 
studies, to include psychological 
testing, should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner should 
specifically render findings with respect 
to the existence and extent of memory 
loss, suspiciousness, depressed mood, 
anxiety, panic attacks, sleep impairment, 
impaired affect, impaired judgment, 
impaired thinking, impaired 
communication, impaired speech, impaired 
memory, impaired impulse control, neglect 
of personal hygiene and appearance, 
suicidal ideation, delusions, 
hallucinations, neglect of 
personal hygiene and appearance, suicidal 
ideation, or disorientation to time, 
place, or person.

The examiner should render a multi-axial 
diagnosis, to include assignment of a 
Global Assessment of Functioning (GAF) 
score and explanation of what the score 
means.  If more than one psychiatric 
disorder is diagnosed, the examiner 
should expressly indicate whether it is 
possible to distinguish the 
symptomatology attributable to service-
connected PTSD from that attributable to 
any nonservice-connected psychiatric 
impairment and, if so, the percentage or 
portion of the assigned GAF score 
representing impairment due to the 
service-connected PTSD.  The examiner 
should indicate if it is not possible to 
separate the symptoms and effects of the 
service-connected psychiatric disability 
from any nonservice-connected psychiatric 
disability.  However, if any separately 
diagnosed disorders are deemed related, 
this also should clearly be indicated.  
Please also assess the severity of the 
veteran's service-connected psychiatric 
impairment in terms of mild, definite, 
considerable, severe, or total.

8.  Ensure the reports of the several 
examinations contain responses to the 
questions posed.  If not, take corrective 
action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).

9.  Then readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran has the 
right to submit additional evidence and argument concerning 
the claims the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




